FILED
                              NOT FOR PUBLICATION                           JAN 13 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RICARDO A. URQUILLA-                             Nos. 06-74892
 SAGASTIZADO,                                          07-71015

               Petitioner,                        Agency No. A019-087-697

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        In these consolidated petitions for review, Ricardo A. Urquilla-Sagastizado,

a native and citizen of El Salvador, seeks review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
decision denying him relief under former Immigration and Nationality Act

§ 212(c), and the BIA’s subsequent order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law

and constitutional claims, and review for abuse of discretion the denial of a motion

to reopen. See Escobar v. Holder, 567 F.3d 466, 469 (9th Cir. 2009). We deny in

part and dismiss in part the petition for review in No. 06-74892, and deny the

petition for review in No. 07-71015.

       We agree with the BIA’s conclusion that Urquilla-Sagastizado’s concession

of the charge of removability, communicated to the IJ through counsel, was

effective. See Magallanes-Damian v. INS, 783 F.2d 931, 934 (9th Cir. 1986)

(aliens “are generally bound by the conduct of their attorneys, including

admissions made by them, absent egregious circumstances”).

       We lack jurisdiction to review the discretionary decision to deny Urquilla-

Sagastizado section 212(c) relief, and he does not raise a colorable constitutional

claim to overcome this jurisdictional bar. See 8 U.S.C. § 1252(a)(2)(B)(ii);

Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir. 2007) (“Discretionary

decisions, including whether or not to grant § 212(c) relief, are not reviewable.”).

       The BIA did not abuse its discretion in denying Urquilla-Sagastizado’s

motion to reopen, because the BIA considered the evidence Urquilla-Sagastizado


KS/Research                               2                                      06-74892
submitted and acted within its broad discretion in determining that the evidence

was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th

Cir. 2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is

“arbitrary, irrational or contrary to law.”).

       Urquilla-Sagastizado’s remaining contentions are unavailing.

    No. 06-74892: PETITION FOR REVIEW DENIED in part;
DISMISSED in part.

       No. 07-71015: PETITION FOR DENIED.




KS/Research                                 3                                  06-74892